 Case 2:20-cr-00155-VAP Document 131 Filed 06/06/21 Page 1 of 5 Page ID #:1231




 1   KUTAK ROCK LLP
     David A. Warrington
 2
     David.warrington@kutakrock.com
 3   901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219
 4
     Telephone: (202) 828-2438
 5   Facsimile: (202) 828-2400
 6
     Attorney for Defendant Imaad Shah Zuberi
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,              Case No.: 2:19-cr-00642-VAP
11                                               No.: 2:20-cr-00155-VAP
                Plaintiff,
12                                          ADDENDUM TO THE
          v.                                DEFENDANT’S REPLY IN
13
     IMAAD SHAH ZUBERI,                     SUPPORT OF MOTION FOR
14                                          RELEASE PENDING APPEAL
                Defendant.
15
                                            The Honorable Virginia A. Phillips
16
17                                          Hearing Date:    June 7, 2021
                                            Time:            9:00 a.m.
18                                          Courtroom:       8A
19
20
21
22
23
24
25
26
27
28
     ADDENDUM TO THE DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR RELEASE
                             PENDING APPEAL
 Case 2:20-cr-00155-VAP Document 131 Filed 06/06/21 Page 2 of 5 Page ID #:1232




 1         Defendant Imaad Shah Zuberi, through counsel, respectfully submits this
 2   Addendum to his Reply in Support of Motion for Release Pending Appeal
 3   (Dkt. 380). 1 This addendum responds to the Addendum to the Government’s
 4   Opposition to Defendant’s Motion for Release Pending Appeal (Dkt. 388)
 5   (“Addendum”), which was filed after the close of business hours on the Friday
 6   evening preceding this Monday morning motion hearing.2
 7         This is the second time the government has revealed sealed defense sub-
 8   missions. At sentencing, the government argued in open court about a specific
 9   matter Zuberi had submitted under seal. See Sent. Tr. 51 (Dkt. 337); Dkt. 255,
10   at 21:22-27 (under seal). Now, the government’s publicly-filed Addendum
11   openly quotes from the defense’s sealed reply brief, which was filed under this
12   Court’s protective orders governing classified information. See Dkt. 388 at 3. 3
13   The government has deliberately made this information public on its own (see
14   id.)—without, to our knowledge, any effort to obtain this Court’s authorization.
15         Zuberi does not move to strike the government’s submission, for two rea-
16   sons. First, the government’s public filing has let the cat out of the bag. Sec-
17   ond, Zuberi has nothing to hide. The quoted information is not classified, and
18   Zuberi is every bit as interested as the government in having “a correct and
19   complete public record.” Dkt. 388, at 2.
20
21
22
           1
              Unless otherwise noted, all docket references herein are to the docket in
     No. 2:19-cr-00642-VAP.
23          2
              The government’s submission states it is based on an attached Memo-
24   randum of Points and Authorities (Dkt. 388 at 2), but no Memorandum appears
     on the docket. Zuberi submits this reply in order to fairly respond to the prose-
25   cution, and in reliance on any undisclosed authority that has been or will be
26   submitted in support of the government’s eleventh-hour addendum.
            3
              The defense’s sealed reply does not contain classified information, but
27   was filed under this Court’s protective orders because it responded to submis-
28   sions the government had filed under those procedures.
                                             1
         ADDENDUM TO THE DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR
                        RELEASE PENDING APPEAL
 Case 2:20-cr-00155-VAP Document 131 Filed 06/06/21 Page 3 of 5 Page ID #:1233




 1         The public record the government seeks to create, however, is neither
 2   correct nor complete. Zuberi has not conceded that “the entire record ‘shows
 3   the government did not affirmatively argue a position it knew to be false on the
 4   e-mail deletion issue”; nor has he “abandoned his claim that the government
 5   made factually incorrect or misleading statements regarding the destruction of
 6   emails,” as the government claims (Dkt. 388 at 3). On the contrary, as the
 7   Court knows, Zuberi continues to maintain that the government advanced an ar-
 8   gument it had reason to doubt. Zuberi no longer relies on that argument in this
 9   bond pending appeal motion because the present record does not establish the
10   government’s argument was knowingly false, and does not do so obviously
11   enough to pass plain error review. Zuberi makes no concession regarding what
12   the “entire” record is likely to show, including discovery and Brady information
13   that Zuberi sought concerning the matters addressed in his sealed submissions.
14         The government’s Addendum is the latest example of its playing fast and
15   loose, using its control over potentially classified information to assert one posi-
16   tion before this Court (and now the public), while resisting disclosure or fair ad-
17   versarial testing of evidence in the U.S. government’s possession that would
18   likely shed a much different light. The reasons requiring disclosure are not lim-
19   ited to Zuberi’s right to present mitigation information at sentencing—though
20   that alone would be enough. Disclosure is particularly required to meet the ar-
21   gument the government put at issue: that Zuberi deleted emails on his own, with
22   obstructive intent, rather than at U.S. government direction. See Mot. at 22-23
23   (Dkt. 368). The government is not free to use its control over the classified in-
24   formation process as both a sword and a shield, advancing a one-sided story,
25   while shielding contradictory facts that would paint a different picture,4 or are
26
27         4
             See, e.g., United States v. Nobles, 422 U.S. 225, 241 (1975); United
28   States v. Nixon, 418 U.S. 683, 709, 711 (1974).
                                              2
         ADDENDUM TO THE DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR
                        RELEASE PENDING APPEAL
 Case 2:20-cr-00155-VAP Document 131 Filed 06/06/21 Page 4 of 5 Page ID #:1234




 1   relevant and material to the defense.5
 2         Here, contrary to the Addendum’s misleading selective quotations,
 3   Zuberi has not conceded that the government has not made factually incorrect,
 4   misleading, or even knowingly false statements regarding the e-mail deletion is-
 5   sue. All that Zuberi has conceded is (a) that the present record does not show
 6   knowingly false argument sufficient to pass plain error review; and (b) that as a
 7   consequence, the e-mail deletion issue is an issue for the merits of Zuberi’s ap-
 8   peal, not for this bond pending appeal motion.
 9         Accordingly, this Court need not consider the e-mail deletion sub-issue
10   as part of this bond pending appeal motion. See Dkt. 388 at 3 (quoting Zuberi’s
11   position that this Court “need not further consider—at this time—Zuberi’s ...
12   proffer regarding the email deletion sub-issue in support of the motion for bond
13   pending appeal”) (emphasis added). Zuberi makes no concession or abandon-
14   ment of this issue for any other purpose.
15
16
17
18
            The government’s Addendum illustrates the problem starkly. The Ad-
19   dendum sets out to the public, as its Classified Opposition set out to the Court,
20   the government’s one-sided version of the facts. But because the government’s
     position was set out in a Classified Opposition, under the protective orders
21   Zuberi’s cleared counsel could not disclose the government’s contentions, or
22   Zuberi’s sealed reply, even to Zuberi. This restriction on Zuberi’s ability to
     know the arguments against him, communicate with his counsel about them,
23   and participate in formulating his defense’s response violates his rights to Due
24   Process, effective assistance of counsel, fair adversary proceedings, and the
     right to participate in his defense. Because those issues go to the sentencing
25   process, however, and not to the validity of his plea or plea agreement, they are
26   issues for the merits of the appeal, not for bond pending appeal.
            5
              See, e.g., Roviaro v. United States, 353 U.S. 53, 60-61, 64-65 (1957);
27   United States v. Moussaoui, 382 F.3d 453, 476 (4th Cir. 2004); United States v.
28   Fernandez, 913 F.2d 148, 150, 154-64 (4th Cir. 1990).
                                              3
         ADDENDUM TO THE DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR
                        RELEASE PENDING APPEAL
 Case 2:20-cr-00155-VAP Document 131 Filed 06/06/21 Page 5 of 5 Page ID #:1235




 1   Dated: June 6, 2021                    Respectfully submitted,
 2                                           KUTAK ROCK LLP
 3                                           By: David A. Warrington
                                             David A. Warrington
 4
 5                                           Counsel for Defendant
                                             Imaad Shah Zuberi
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        4
        ADDENDUM TO THE DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR
                       RELEASE PENDING APPEAL
